FILED
                             NOT FOR PUBLICATION                            APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLEMENTE MARTINEZ HERNANDEZ,                     No. 10-70479

               Petitioner,                       Agency No. A088-457-560

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Clemente Martinez Hernandez, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. We have jurisdiction under

8 U.S.C. § 1252. We review de novo constitutional claims and questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and review for substantial evidence the agency’s factual findings. Khan v. Holder,

584 F.3d 773, 776 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Martinez

Hernandez was convicted on March 23, 1999, of possession of cocaine in violation

of California Health & Safety Code § 11350(a). Accordingly, Martinez Hernandez

is ineligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(C).

      Martinez Hernandez’s contention that the IJ violated his right to due process

by exhibiting bias and by not affording him an opportunity to present evidence in

his favor is not supported by the record. Cf. Colmenar v. INS, 210 F.3d 967, 971

(9th Cir. 2000).

      Insofar as Martinez Hernandez contends that the IJ erred by relying on an

inconclusive record, his contention is unavailing as Martinez Hernandez bore the

burden of proof to show eligibility for cancellation of removal. See 8 C.F.R.

§ 1240.8(d) (where evidence indicates that one of the mandatory grounds for denial

of an application for relief may apply, alien bears burden to show eligibility for the

requested relief).

       PETITION FOR REVIEW DENIED.




                                           2                                    10-70479